Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them that certain Amendment No. 6 to the Statement on Schedule 13D filed on September 9, 2008 (including additional amendments thereto) with respect to the shares of Common Stock, $.01 Par Value, of S1 Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: September 9, 2008 STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD. By: RCG Starboard Advisors, LLC, its investment manager PARCHE, LLC By: RCG Starboard Advisors, LLC, its managing member RCG AMBROSE MASTER FUND, LTD. By: Ramius LLC, its investment manager RCG HALIFAX FUND, LTD. By: Ramius LLC, its investment manager RAMIUS FUND III, LTD By: Ramius Advisors, LLC, its investment manager RAMIUS MASTER FUND, LTD. By: Ramius Advisors, LLC, its investment manager RCG ENTERPRISE, LTD By: Ramius LLC, its investment manager RCG STARBOARD ADVISORS, LLC By: Ramius LLC, its sole member RAMIUS ADVISORS, LLC By: Ramius LLC, its managing member RAMIUS LLC By: C4S & Co., L.L.C., as managing member C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory JEFFREY M. SOLOMON /s/ Jeffrey M. Solomon /s/ Jeffrey C. Smith Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss JEFFREY C. SMITH
